PER CURIAM:
Lacy Davis, III, petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for the district court to amend or alter its May 3, 2006 order denying his motion under 28 U.S.C. § 2255 (2000). Davis seeks an order from this court directing the district court to act. Although it appears from the materials before the court that the district court has not yet disposed of Davis’s motion to alter or amend the May 2006 judgment, the district court has subsequently resolved two other pro se motions Davis filed in the same action. Because there has been recent activity in this case, we find there has been no undue delay in the district court. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.